United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1339
                                   ___________

United States of America,               *
                                        *
                   Appellee,            * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Kelvin Settle,                          *    [UNPUBLISHED]
                                        *
                   Appellant.           *
                                   ___________

                             Submitted: November 28, 2003

                                  Filed: December 3, 2003
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Kelvin Settle, a federal prisoner, appeals the district court’s* order denying
Settle's 18 U.S.C. § 3852(c)(2) sentence-reduction motion in which he sought
retroactive application of Amendments 624 and 640 under U.S.S.G. § 1B1.10. On
appeal, Settle also asks this court to take notice of Amendment 599. Having carefully
reviewed the record, we conclude the district court did not commit error. A court may
not grant a section 3582(c)(2) motion unless a reduction would be consistent with the

      *
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
applicable policy statements found in U.S.S.G. § 1B1.10, and section 1B1.10 does not
permit retroactive application of Amendments 624 and 640 in a section 3582(c)(2)
proceeding. Cf. United States v. Dowty, 996 F.2d 937, 938-39 (8th Cir. 1993) (per
curiam) (amendment to U.S.S.G. § 3E1.1(b) could not be applied retroactively in
§ 3582(c)(2) proceeding when amendment was not listed in § 1B1.10(c)).
Amendment 599 does not help Settle because it deals with relevant conduct in cases
where the defendant is charged with a separate weapon offense, which did not occur
in Settle’s case.

      We affirm the district court and deny Settle's pending motions.
                      ______________________________




                                        -2-